Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was originally given in an interview with Robert Diaz on August 5, 2021.
The application has been amended as follows:

In the claims:

	Claim 1, line 5, before “said plurality”, insert --each of--; 
		Line 11, before “said plurality”, insert --each of--;
		Line 13, change “surface of said plurality” to --surfaces of each of
			   said plurality--, and change “bottom surface” to --back 
			   surface--.   
		Line 17, change “second surface” to --second side surface--;
		Line 26, change “allow” to --allows--; 
		Line 29, change “a first and” to --a first end and--;
  
		Line 30, change “second end” to --a second end each--, and 
			   change “portions” to --portion--;
		Line 34, change “or second end” to --and second ends--;
		Line 41, change “line of perforations” to --perforated line--. 

	Claim 2, line 5, before “said plurality”, insert --each of--, and change “a 
			   two” to --two--;
		Line 11, before “said plurality”, insert --each of--;
		Line 13, change “surface of said plurality” to --surfaces of each of
			   said plurality--, and change “bottom surface” to --back 
			   surface--.   
		Line 17, change “second surface” to --second side surface--;
		Line 26, change “allow” to --allows--; 
		Line 29, after “first”, insert --top corner--;
		Line 30, change “second top corner” to --a second top corner--;
		Line 37, change “or fourth corners” to --and fourth corners--;
		Line 42, change “perforated line, each one” to --perforated lines, 
			   each unsealing start auxiliary perforated line--;
		Line 43, change “corner” to --corners--; 
		Line 45, change “line of perforations” to --perforated line--. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571)272-4555.  The examiner can normally be reached on Tues.-Fri. 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
BPG
BRYON P. GEHMAN
Primary Examiner
Art Unit 3736